Exhibit 10.90
QUALCOMM INCORPORATED
2006 Long-Term Incentive Plan
Employee Restricted Stock Unit Grant Notice
Qualcomm Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Plan”) hereby grants you the number of Restricted Stock Units set
forth below, each of which is a bookkeeping entry representing the equivalent in
value of one (1) share of the Company’s common stock. You must accept this
Restricted Stock Unit Award in the manner specified by the Company no later than
four months after the Date of Grant. If you fail to do so, this Restricted Stock
Unit Award will be null and void. This Restricted Stock Unit Award is subject to
all of the terms and conditions as set forth herein and the Employee Restricted
Stock Unit Agreement (attached hereto) and the Plan which are incorporated
herein in their entirety. Capitalized terms not otherwise defined in this Grant
Notice or the Employee Restricted Stock Unit Agreement shall have the meaning
set forth in the Plan.

     
Participant: «Employee»
  Grant No.: «Number»
Emp #: «ID»
  Number of Restricted Stock Units: «Shares_Granted»
Date of Grant: «Grant_Date»
   

Vesting Date
Except as otherwise provided in the Employee Restricted Stock Unit Agreement,
the Restricted Stock Units vest as follows provided you are in Service on the
applicable Vesting Date:
«Three-year cliff vesting»

      Shares Vested   Vesting Date «Total Shares»   «3rd Anniversary of Date of
Grant»

«Three-year graded vesting»

      Shares Vested   Vesting Date «Total Shares»   «1st Anniversary of Date of
Grant» «Total Shares»   «2nd Anniversary of Date of Grant» «Total Shares»   «3rd
Anniversary of Date of Grant»

«Five-year graded vesting»

      Shares Vested   Vesting Date «Shares»   «1st Anniversary of Date of Grant»
«Shares»   «2nd Anniversary of Date of Grant» «Shares»   «3rd Anniversary of
Date of Grant» «Shares»   «4th Anniversary of Date of Grant» «Shares»   «5th
Anniversary of Date of Grant»

Payment of Vested Restricted Stock Units
Any Restricted Stock Units that vest will be paid following the Vesting Date or
following such earlier date as provided in the Employee Restricted Stock Unit
Agreement.

 



--------------------------------------------------------------------------------



 



Additional Terms/Acknowledgments: By accepting this Restricted Stock Unit Award
(in the form determined by the Company) you acknowledge receipt of and represent
that you have read, understand, accept and agree to the terms and conditions of
the following: this Grant Notice, the Employee Restricted Stock Unit Agreement
and the Plan (including, but not limited to, the binding arbitration provision
in Section 3.7 of the Plan). In addition, by accepting this Restricted Stock
Unit Award you agree to all of its terms and conditions and further acknowledge
that as of the Date of Grant, this Grant Notice, the Employee Restricted Stock
Unit Agreement and the Plan set forth the entire understanding between you and
the Company regarding the acquisition of stock in the Company and supersedes all
prior oral and written agreements pertaining to this particular Restricted Stock
Unit Award.
Qualcomm Incorporated:

         
By:
       
 
 
 
Dr. Paul E. Jacobs    
 
  Chairman of the Board and    
 
  Chief Executive Officer    
 
       
 
  Dated: «Grant_Date»    
 
            Attachment: Employee Restricted Stock Unit Agreement (RSU A-4)

 